DISMISS; Opinion issued April 9, 2013




                                      S  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                   No. 05-12-00047-CV

                               CHIA I. LI, Appellant
                                        V.
                      LISA ANN & ROBERT ENGLISH, Appellees

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-01146-2009

                             MEMORANDUM OPINION
                          Before Justices Francis, Lang, and Evans

      The Court has before it appellant’s March 18, 2013 unopposed motion to dismiss appeal

and expedite the issuance of mandate. We GRANT the motion, DISMISS the appeal, and

ORDER that the mandate issue on today’s date.



                                                        PER CURIAM



120047F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHIA I. LI, Appellant                              On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
No. 05-12-00047-CV         V.                      Trial Court Cause No. 199-01146-2009.
                                                   Opinion delivered per curiam. Justices
LISA ANN & ROBERT ENGLISH,                         Francis, Lang, and Evans sitting for the
Appellees                                          Court.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED. The
parties are ORDERED to bear their own costs of this appeal.


Judgment entered April 9, 2013.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




1200047 li op.docx                           –2–